DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the perforating tool (as in claim 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 14 lacks antecedent basis for the “wireline” toolstring as in line 2.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8, 10-13, 16-18, and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ross et al. (US 2019/0203567). 
In regard to claim 1, Ross et al. disclose a method comprising:a. conveying a wireline toolstring (paragraph 262) into a wellbore to perform a downhole operation (as in fig 5), wherein the wireline toolstring has a single packer (122b) disposed thereon; b. positioning the wireline toolstring in the wellbore adjacent a zone of interest (as adjacent 252), wherein the zone of interest has a barrier (222b) located at one end of the zone of interest and the wireline toolstring is positioned such that the single packer is located adjacent the zone of interest such that the zone of interest is between the single packer and the barrier (as in fig 5); c. setting the single packer (as in fig 5); d. performing a wellbore operation, wherein the wellbore operation comprises drawing fluid from the zone of interest into the wireline toolstring (into 161, as in paragraphs 337-338) to perform formation testing operations (inherent to providing sensors as testing the fluid within device as in paragraphs 206-211).
In regard to claim 2, Ross et al. disclose performing a wellbore operation further comprises flowing the fluid from the zone of interest to a fluid analyzer of the toolstring (paragraph 211 includes sensors such as the fluid identification and tracer detection which are considered fluid analyzers).  
In regard to claim 3, Ross et al. disclose the wellbore is a cased wellbore (212).  
In regard to claim 6, Ross et al. disclose expelling the fluid from the zone of interest from the toolstring to the wellbore (paragraph 387).  
In regard to claim 7, Ross et al. disclose collecting a sample of the fluid from the zone of interest (as within 167/169).  
In regard to claim 8, Ross et al. disclose deflating the packer and retrieving the toolstring to surface (paragraph 360, 362, as best understood retrieving the string as disclosed would require deflating the packer as known in the art).  
In regard to claim 10, Ross et al. disclose performing a wellbore operation comprises performing transient testing (paragraph 93, as best understood, transient testing may be a flow test, build-up test or pulse connectivity pressure test).
In regard to claim 11, Ross et al. disclose a method of performing a formation testing operation in a wellbore, wherein the method comprises: a. setting a barrier in the wellbore at an end of a zone of interest (222b); b. deploying a toolstring having a single packer (222a) and wherein the toolstring is configured to perform formation testing wherein the formation testing comprises at least one of fluid analysis, transient testing, sample collection, or combinations thereof (paragraphs 206-211 include a variety of testing sensors); c. positioning the toolstring adjacent the zone of interest, such that the single packer is at the opposite end of the zone of interest (as in fig 5, with zone of interest at 252); d. setting the packer to isolate the zone of interest (as in fig 5); e. drawing fluid from the zone of interest to into the toolstring (into 161, as in paragraphs 337-338); and f. performing at least one formation testing operation (inherent to providing sensors as testing the fluid within device as in paragraphs 206-211).
In regard to claim 12, Ross et al. disclose performing a wellbore operation further comprises flowing the fluid from the zone of interest to a fluid analyzer of the toolstring (paragraph 211 includes sensors such as the fluid identification and tracer detection which are considered fluid analyzers).  
In regard to claim 13, Ross et al. disclose wherein the wellbore is a cased wellbore (212). 
In regard to claim 16, Ross et al. disclose expelling the fluid from the zone of interest from the toolstring to the wellbore (paragraph 387).  
In regard to claim 17, Ross et al. disclose collecting a sample of the fluid from the zone of interest (as collected within 167/169).  
In regard to claim 18, Ross et al. disclose deflating the packer and retrieving the toolstring to surface (paragraph 360, 362, as best understood retrieving the string as disclosed would require deflating the packer as known in the art).  
In regard to claim 20, Ross et al. disclose performing a wellbore operation comprises performing transient testing (paragraph 93, as best understood, transient testing may be a flow test, build-up test or pulse connectivity pressure test).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al. alone.  Ross et al. disclose all the limitations of these claims, as applied to claims 1 and 11 above, and including deploying a perforating tool (250) as part of the wireline toolstring (as in claims 4 and 14), but do not disclose perforating prior to setting the packer or setting the barrier below the zone prior to running the tool string.  Ross et al. do teach perforating (paragraph 381), although as taught it appears after the step of setting the packer.  However, it would have been obvious to one of ordinary skill in the art before the time of effective filing to perforate prior to setting the packer in order to allow the string some movement/recoil upon perforating and not overpressure the actuated packer with the perforating.  Ross et al. also teach that isolation of zone can be accomplished with other devices, such as plugs, instead of the packer (paragraph 245, 278).  In the case of a plug, as best understood, it would be necessary to set prior to running the toolstring as otherwise disclosed.  Therefore, it would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the barrier of Ross et al., as a plug, which would be necessarily set below the zone of interest prior to running the toolstring in the wellbore since the simple substitution of one known element (packer) for another (plug) to obtain predictable results is considered obvious to one of ordinary skill.

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross et al. in view of Pirolli et al. (US 2017/0175521).  Ross et al. disclose all the limitations of these claims, as applied to claims 9 and 17 above, except for teaching retreiving the sample at the surface.  Pirolli et al. disclose retrieving a fluid sample from a downhole tool at surface (paragraph 32).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to retrieve the sample of Ross et al. at the surface, as taught by Pirolli et al. in order to provide further testing to the sample at a facility or laboratory (paragraph 32, Pirolli et al.) to obtain a more detailed analysis.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558. The examiner can normally be reached M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
5/31/2022